ITEMID: 001-58088
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF SOLDANI v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mrs Maria Teresa Soldani, an assistant psychologist at the coordination bureau of the National Centre for the Prevention of Accidents in Massa Carrara, lives in Marina di Carrara.
8. On 11 February 1983 she applied to the Lazio Regional Administrative Court (“the RAC”) for judicial review of five decisions in which the Treasury had refused to appoint her to a post in a higher category than the one she held, although she had been in second or third place on the reserve lists published each time such posts had fallen vacant.
9. In a judgment of 17 June 1987, the text of which was deposited with the registry on 16 November 1987, the RAC allowed her application.
10. On 7 March 1988 the Treasury appealed to the Consiglio di Stato. In an interlocutory judgment of 26 June 1990 the Consiglio di Stato ordered the Treasury to file certain documents. On 6 October 1990 the applicant filed at the registry of the Consiglio di Stato an application for the case to be set down for an urgent hearing. In a judgment of 30 March 1993, the text of which was deposited with the registry on 12 May 1993, the Consiglio di Stato dismissed the appeal as being ill-founded.
11. On 2 September 1994 the Treasury assigned the applicant to assistant coordinator grade with effect from 28 December 1979.
